Citation Nr: 0717119	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an increased evaluation for degenerative 
changes of the thoracic and lumbosacral spine, currently 
rated as 20 percent disabling.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to November 
1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The Board notes that by rating decision, dated in September 
2003, service connection for degenerative changes of the 
thoracic and lumbosacral spine was granted and a 10 percent 
evaluation was assigned.  A March 2005 rating decision 
reflects that the evaluation was increased to 20 percent.  
Since the increase to 20 percent did not constitute a full 
grant of the benefits sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

In addition, the Board's computerized tracking system shows 
that the veteran has apparently perfected an appeal in regard 
to service connection for cervical spine degenerative disc 
disease.  The Board notes that the January 22, 2007 statement 
of the case has not been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that a June 2005 report of contact reflects 
that the veteran's representative had indicated that the 
veteran did not want a personal hearing in regard to the 
evaluation of degenerative changes of the thoracic and 
lumbosacral spine.  In correspondence received from both the 
veteran and his representative in March 2007, a hearing 
before a Veterans Law Judge at the RO was requested.  The 
veteran has not been afforded an opportunity for a hearing.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a hearing before a Member of the Board 
at the RO.  

2.  The AOJ should associate with the 
claims file the January 2007 statement of 
the case in regard to the issue of 
service connection for cervical spine 
degenerative disc disease.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


